Citation Nr: 1610818	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-31 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. M. Kreitlow

INTRODUCTION

The Veteran had active military service from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that initially the RO granted service connection only for left ear hearing loss evaluated as zero percent disabling, to which the Veteran disagreed with the initial rating assigned.  In a January 2015 rating decision, the RO granted service connection for right ear hearing loss as well; however, the RO continued a zero percent disability rating for the now service-connected bilateral hearing loss.  Consequently, the issue before the Board is entitlement to a compensable disability rating for bilateral hearing loss, rather than just left ear hearing loss.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in January 2016.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the January 2016 Travel Board hearing, the Veteran submitted the report of a December 2015 VA Audiology consultation and related that this report shows his bilateral hearing loss has worsened since the last VA examination conducted in November 2014.  The Board notes that the December 2015 audiometric testing does indicate a worsening in the Veteran's pure tone thresholds when compared to the November 2014 VA examination.  Also, on its face, there appears to be a worsening in the Veteran's speech discrimination score in his left ear.  The December 2015 audiometric test report, however, does not indicate what word list was used to obtain the speech discrimination scores.  VA regulation requires that the Maryland CNC word list be used for rating purposes.  See 38 C.F.R. § 4.85(a).  

Consequently, the December 2015 audiometric testing is not adequate for rating purposes.  However, as it indicates a worsening in the Veteran's bilateral hearing loss since the last VA examination in November 2014, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

On remand, as the Veteran has reported receiving additional treatment since the last VA treatment records associated with the claims file, which are from December 2014, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Fresno, California, for treatment for his hearing loss from December 2014 to the present.  

2.  After any additional evidence obtained has been associated with the claims file, schedule the Veteran for VA examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.

The examination should be conducted by a VA audiologist for the purpose of ascertaining the current severity of the Veteran's service-connected bilateral hearing loss.  The examiner should perform a complete audiological evaluation. The examiner should elicit information as to the effect the Veteran's hearing loss has on his activities of daily living, including work and social activities.  If speech discrimination testing is inappropriate, the examiner should indicate the reason for which such was not performed.  A complete explanation should be provided for all opinions provided.

3.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

